Title: To James Madison from William Charles Coles Claiborne, 23 March 1807
From: Claiborne, William Charles Coles
To: Madison, James



Sir,
New Orleans, March 23d. 1807.

I inclose you a Memorial to Congress, as reported by a Committee of the House of Representatives of this Territory, but which has been rejected by the House; there being fourteen Members in favour of the rejection, and seven against it.
This Memorial is founded in error, and it is greatly to be regreted, that any Citizens of this Territory, much less a Committee of the Legislature, could permit themselves to be so far deluded, as to give the Sanction of their names to such a tissue of misrepresentation; the rejection however of this Memorial and by so large a majority will destroy the effect which it was intended to produce; But lest the reading of it may make some unfavorable impressions on your mind, I will in my next communication, state the various errors, into which the committee have been betrayed; & endeavour to place the conduct of the public Agents here in a just point of view.  I am Sir, with great respect yo: hble Servt.

William C. C. Claiborne

